Title: To John Adams from S. Smith, 19 October 1799
From: Smith, S.
To: Adams, John



Sir
Balto. 19. Octr. 1799

My Brother Robert Smith has requested me to mention him as desirous of filling the Post made Vacant by the Death of Judge Paca. If I did not believe him every way Competent to fill that Place with Utility to his Country & Honor to himself I would Certainly not solicit your Interest & Aid in his favor—His Character & Merit as a Lawyer & a Man you may be well Informed of by Major Stoddart—His Residence in this City will be a great Convenience to Commerce. Indeed much Delay & Inconvenience arose from the distant Abode of Mr. Paca—My Brother’s Age is about forty: his Education regular, his Practice about 18 years and always Considerable—He wishes to retire from the busy Scenes of the Law with some honorable Post—Your Friendship in this Business will greatly Oblige / your friend & serv
S. Smith